Citation Nr: 1715931	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  14-43 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cataracts of the left eye, claimed as posterior subcapsular cataract and cortical cataract, as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1952 to August 1956, with subsequent periods of service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his appeal on a VA Form 9 dated in December 2014, the Veteran requested a Video Conference hearing.  However, in January 2015, the Veteran indicated that he wished to withdraw his request for a Video Conference hearing.  As such, the Board may proceed on the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for cataracts of the left eye, claimed as posterior subcapsular cataract and cortical cataract, related to his exposure to ionizing radiation.  The Veteran is in receipt of service connection for posterior subcapsular cataract of the right eye related to his exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2) (listing posterior subcapsular cataracts as a "radiogenic disease").  However, he does not have a current diagnosis of posterior subcapsular cataract of the left eye.  He was diagnosed with a cortical cataract of the left eye in or around 2008.

The duty to obtain an advisory opinion under 38 C.F.R. § 3.311 not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870 (Feb. 14, 2002).  Here, the Veteran was exposed to ionizing radiation.  The Defense Threat Reduction Agency confirmed the Veteran's participation in United States atmospheric nuclear testing during Operations TEAPOT and REDWING, conducted at the Nevada Test Site in 1955 and the Pacific Proving Ground in 1956, respectively.  See April 2010 and June 2016 correspondence from the Defense Threat Reduction Agency.  His dose estimates were found to be not more than: external gamma dose: 18 REM, external neutron dose: 0.5 REM, and dose to the lens of the eye (beta + gamma): 28 REM.  See April 2013 and June 2016 correspondence from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction.

Additionally, in November 2010, the Veteran submitted an article entitled "The Penetrating Effects of Nuclear Radiation," which indicated that delayed biological effects of exposure to ionizing radiation particles could include cataracts.  In April 2013, the Veteran submitted several articles suggesting that cataracts, to include cortical cataracts, could be related to his exposure to ionizing radiation.  See "Cataracts Induced by Microwave and Ionizing Radiation," "Relationship of Cataracts to Radiation Sensitivity," and "Radiation-Induced Cataracts" articles.  Notably, the article entitled "Radiation-Induced Cataracts" discussed how the lens of the eye was highly sensitive to radiation and that radiogenic lens opacities (cataracts) occurred after a latency period.  This article indicated that localization was not limited to posterior subcapsular cataracts, as cortical defects could also occur.  These articles constitute competent scientific or medical evidence that the Veteran's diagnosed cortical cataract of the left eye, "may be induced by ionizing radiation" pursuant to the Federal Register language.  As such, this evidence is sufficient to constitute competent scientific or medical evidence that the Veteran's diagnosed cortical cataract of the left eye is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 apply in this case.

Accordingly, a remand is required so that the AOJ may follow the appropriate procedures for referral to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under  38 C.F.R. § 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  Of note, such referral should include the dose estimates and a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation, which in this case is the medical literature submitted by the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Follow the procedures of 38 C.F.R. § 3.311, to refer 
	the claim for entitlement to service connection for 
	cortical cataract of the left eye as due to exposure to 
	ionizing radiation to the VA Under Secretary for 
	Benefits for further consideration in accordance with 
	38 C.F.R. § 3.311(c), who may request an advisory 
	medical opinion from the VA Under Secretary of 
	Health under 38 C.F.R. § 3.311(b), (c)(1).  

   If needed, include pertinent evidence of the Veteran's 
	exposure to ionizing radiation and dose estimates 
	(April 2010, April 2013, and June 2016 
	correspondence from the Defense Threat Reduction 
	Agency) and a copy of the medical literature 
	submitted by the Veteran in November 2010 and April 
	2013, which suggests a potential causal relationship 
	between the claimed cortical cataract of the left eye 
	that is not among those listed in § 3.311(b)(2) and 
	exposure to radiation.  

2.   After completing the above development and 
	undertaking any additional development deemed 
	necessary, readjudicate the claim.  If the benefit 
	sought remains denied, the Veteran and his 
	representative must be provided with a Supplemental
   Statement of the Case and be afforded 
	reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



